DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 1 has been amended. Claim 8 is withdrawn. Claims 1-7 and 9 are examined herein.
Status of Previous Rejections
The rejections of Claims 1-2, 5-7 and 9 under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as being unpatentable over Machida ("Magnetic Domain Structures and Magnetic Properties of Lightly Nd Doped Sm-Co Magnets with high Squareness and High Heat Resistance,” Proceedings of the 21st International Conference on Magnetism, (ICM2018), July15, 2018, San Francisco, California, IDS dated 05/14/2020) have been withdrawn in view of the Affidavit dated 07/01/2022.
The rejections of Claims 3-4 under 35 U.S.C. 103 as being unpatentable over Machida ("Magnetic Domain Structures and Magnetic Properties of Lightly Nd Doped Sm-Co Magnets with high Squareness and High Heat Resistance,” Proceedings of the 21st International Conference on Magnetism, (ICM2018), July15, 2018, San Francisco, California, IDS dated 05/14/2020), as applied to claim 1 above, and further in view of Horiuchi (US 2016/0086702) have been withdrawn in view of the Affidavit dated 07/01/2022.
The rejections of Claims 1-2, 5-7 and 9 under 35 U.S.C. 102(a) as being anticipated by, or in the alternative, under 35 U.S.C. 103 as being unpatentable over JP’072 (JP 2015-188072, IDS dated 11/23/2021) have been withdrawn in view of the amendment.
The rejections of Claims 3-4 under 35 U.S.C. 103 as being unpatentable over JP’072 (JP 2015-188072) have been withdrawn in view of the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US’232 (WO 2017/061126, US 2020/0243232 is used as translation), and further in view of US’422 (US 2015/0221422).
Regarding claims 1-2 and 5-6, US’232 teaches (Abstract) a rare-earth cobalt permanent magnet comprising: 23 to 27 mass % R, 3.5 to 5.0 mass % Cu, 18 to 25 mass % Fe, 1.5 to 3.0 mass % Zr in mass and a remainder Co with inevitable impurities, which overlap the recited composition in claims 1-2 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
US’232 discloses that the rare-earth cobalt permanent magnet includes a cell phase including a crystalline phase of a Sm2Co17 structure, and a cell wall phase including a crystalline phase of an SmCo5 structure ([0050]; [0071]).
US’232 discloses that the magnet may contain Nd and Pr ([0048]), but silent on the amount of Nd and Pr. US’422 teaches a Sm-Co magnet (Abstract; [0009] to [0044]), which is analogous to the magnet of US’232. US’422 discloses that in order to make a magnet having high coercivity, the magnet may contain Sm and one selected from the group consisting of Ce, Nd and Pr and the Sm accounts for 70at% or more of the rare earth elements ([0011]). Thus, it would be obvious to one of ordinary skill in the art that the amount of Nd and/or Pr may be 30 at% or less of the total rare earth elements as taught by US’422 in the magnet of US’232 in order to obtain a magnet having high coercivity as disclosed by US’422. The amount of Nd and/or Pr disclosed by US’422 meets the recited amount of Nd and/or Pr in claim 1. See MPEP 2144.05 I.
US’232 in view of US’422 does not explicitly disclose that a concentration of the R in the cell wall is higher than a concentration of the R in the cell phase by no less than 25 atomic % in claim 1 and the limitations recited in claim 5-6.
However, in view of the fact that US’232 in view of US’422 teaches a magnet having compositions that meets the recited composition in the instant claims and a process of making the magnet under processing parameters such as sintering temperature and time, solution heat treatment temperature and time and cooling rate that overlap the processing parameters disclosed in instant Specification (Comparing the processing conditions of in paragraphs [0076] to [0088] of US’232 with Paragraph [0036] of instant Specification), one of ordinary skill in the art would expect that the magnet of US’232 in view of US’422 to meet the limitation that a concentration of the R in the cell wall is higher than a concentration of the R in the cell phase by no less than 25 atomic % recited in claim 1 and the limitations recited in claim 5-6. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.  
Regarding claims 3-4, US’232 discloses that the magnet density is 8.25-8.45 g/cm3 ([0087]), which overlaps the recited density in claims 3-4 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
Regarding claim 7, US’232 discloses an example that has squareness ratio of 62% (Table 4, Example 12), which is close to the recited ratio of squareness ratio in claim 7 and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
Regarding claim 9, US’232 discloses a device comprising the Sm-Co magnet ([0075]), which meets the limitation recited in claim 9.
Response to Arguments
Applicant’s arguments dated 07/01/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOWEI SU/Primary Examiner, Art Unit 1733